
	
		I
		111th CONGRESS
		2d Session
		H. R. 6049
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Ms. Markey of
			 Colorado introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior, in
		  cooperation with Kiowa County, Colorado, to restore the Murdock Building in
		  Eads, Colorado, for use as the visitor center for the Sand Creek Massacre
		  National Historic Site.
	
	
		1.Short titleThis Act may be cited as the
			 Sand Creek Massacre National Historic
			 Site Visitor Center Act of 2010.
		2.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(2)ParkThe
			 term Park means the Sand Creek Massacre National Historic
			 Site.
			(3)NPSThe
			 term NPS means the National Park Service.
			3.FindingsCongress finds that—
			(1)the Park was
			 established on April 28, 2007, as the 39th unit of the National Park
			 System;
			(2)the authorizing
			 legislation for the Park states that a NPS support facility not within the
			 designated boundary of the Park may be located in Kiowa County;
			(3)the Murdock
			 Building, on Eads’ main street, has been purchased by Kiowa County and initial
			 stabilization work has begun;
			(4)if renovated, the
			 Murdock Building could serve as the Park’s visitor center and administrative
			 offices; and
			(5)Kiowa County is
			 actively engaged in adaptive reuse of formerly abandoned historic structures,
			 which has earned the county designation as a Preserve America Community.
			4.Agreement
			(a)AuthorizationThe
			 Secretary may enter into a cooperative agreement with Kiowa County,
			 Colorado—
				(1)to assist in the
			 renovation of the Murdock Building, in Eads, Colorado;
				(2)for the use of a
			 portion of the Murdock Building by the NPS as the visitor center and
			 administrative offices for the Park; and
				(3)to provide up to
			 $650,000, subject to appropriations, to Kiowa County towards the cost of
			 renovations and furnishing of the Murdock Building.
				(b)FundingFederal
			 funds provided under subsection (a)(3)—
				(1)shall be matched
			 on a 4:1 Federal to non-Federal basis and the non-Federal contributions may be
			 in the form of in-kind contributions of goods or services fairly valued;
				(2)shall be used to
			 make improvements to, and install furnishings within, the Murdock Building for
			 those portions of the building used by the Park; and
				(3)shall not be used
			 to pay for personnel or other costs associated with the operation of the
			 Murdock Building as a park visitor center.
				
